PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/992,360
Filing Date: 13 Aug 2020
Appellant(s): Gross et al.



__________________
Benjamin E. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/09/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/12/2021 (hereinafter Office Action) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 103
Claims 1-4 and 6-11 are rejected as being obvious by Houghton (US 1,712,040) in view of Mader et al. (US 5,609,371).
Claim 12 is rejected as being obvious by Houghton in view of Mader, and further in view of Kondratuk et al. (US 2006/0208496).
Non-statutory Double Patenting
Claims 1-4, 6-10, and 12 are rejected on the grounds of nonstatutory double patenting as being anticipated by Claims 1-11 of U.S. Patent No. 10,745,883.                                                                                                                                                                            
Claim 11 is rejected on the grounds of nonstatutory double patenting as being anticipate by Claim 11 of U.S. Patent No. 10,745,883 in view of Houghton. 

(2) Response to Argument
Whether Claims 1-4 and 6-11 are unpatentable under 35 U.S.C. § 103 over Houghton (U.S. Patent No. 1,712,040) in view of Mader (U.S. Patent No. 5,609,371)
Regarding Claim 1, Appellant argues that the Office has not demonstrated how Houghton in view of Mader disclose the limitation “wherein the dipper door, the latch bar, and the roller are arranged such that when the material is disposed within the dipper, the material is positioned above the latch bar and the roller, and the weight of the material is configured to press the dipper door down and inhibit the 
The Examiner responds that all structural elements of Claim 1 have been addressed in the 35 U.S.C. 103 rejection which relies on Houghton in view of Mader.  The Examiner further responds that all structural limitations, as well as their positional and functional limitations, are disclosed by Houghton, accept for “a roller assembly having a roller, wherein when the latch bar is activated, the roller is configured to facilitate sliding of the latch bar as the latch bar slides linearly with respect to the dipper door.”  When considering the entire disclosure of Houghton, one would recognize that Houghton discloses “a releasable catch member” which is comprised of a roller (24) engaged with a lever arm (16) (which is also a latch bar) (Page 1-2, Lines 106-112 and 1-9, and Fig. 2-3).  The Examiner is of the opinion that this disclosure would be sufficient as an obvious teaching to place a roller in Houghton’s latch keeper 13 so that latch bar 11 would be supported by a roller, and the roller would facilitate sliding of the latch bar.  However, given that Houghton does not disclose lever arm 16 as being “disposed at least partially in the dipper door” and does not disclose roller 24 as being “configured to facilitate sliding of the latch bar,” the Examiner took the position that Mater’s disclosure of these features would be a stronger indication that the use of a roller assembly in a latch keeper “to facilitate sliding of the latch bar as the latch bar slides linearly with respect to the door” is not novel.  The Examiner referenced Houghton’s roller (24) and lever arm 16 on Page 5 of the Office Action dated 10/12/2021 to show one of many parallels in the disclosed subject matter of Houghton and Mader.  Additional parallels between Houghton and Mader include a door (7 of Houghton and 100 of Mader), a latch bar (11 of Houghton and 50 of Mader), and a latch keeper (13 of Houghton and 53 of Mader).


The Examiner responds that the test for obviousness to modify one disclosure by the teaching of another does not require the secondary disclosure to be within a similar environment as the first, nor for the secondary disclosure to be within a similar environment as Appellant’s disclosure.  MPEP 2141.01(I) state “a reference is analogous art to the claimed invention if:
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 
(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”  

Mader at least meets the second test as evidenced in the disclosure of the problem of “wear of the assembly” with respect to latch retraction (Col. 2, Ln. 40-51), and the disclosure of rod 50 interacting with a roller in strake 53.  One of ordinary skill in the art would clearly see that Mader’s disclosure seeks to reduce friction and wear between rod 50 and strike 53.  Similarly, Appellant discloses the problem of “significant amounts of friction and wear” in a dipper door trip mechanism and how the inclusion of a roller reduces the friction and provides the benefit of reduced trip motor activation force and reduced mechanical stresses (Par. 0004, 0025, and 0030-0031).  The Examiner further argues that Mader meets the first test for being analogous art in that it is within the same field of endeavor as Appellant’s disclosure, in that both are drawn to a latch mechanism for a door.
The Examiner further notes that one of ordinary skill in the art would recognize that the material weight referenced by Appellant is a force to which the latching mechanism (comprised of latch bar 150 
Regarding Appellant’s argument that the Office has not demonstrated why it would be obvious to modify Houghton in view of Mader, the Examiner responds that the Office Action clearly stated that “it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Houghton’s latch keeper to include a roller to reduce wear on the strike plate and latch keeper” (Office Action, Page 6, Lines 3-5, emphasis added).  This motivation to combine was gleaned from Mader’s disclosure that “wear of the assembly” is one of the problems in the art that Mader’s invention is seeking to overcome (Mader, Col. 2, Ln. 49-51), and from the observation that little to no surface-to-surface rubbing (or wear) would occur when Mader’s rod 50 linearly translates and interacts with the roller mounted in strike 53 (Mader, Fig. 3b).


The Examiner responds that, as claimed and disclosed by the invention title, Appellant’s invention is drawn to a “dipper door trip assembly,” which is understood by the Examiner to be a latching mechanism for a door.  Similarly, Mader’s disclosure is drawn to a latching mechanism for a door.  Furthermore, as stated in MPEP 2141.01(I), “a reference is analogous art to the claimed invention if:
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 
(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”

In the current comparison of Appellant’s claimed invention with Mader, the Examiner argues that Mader’s disclosure is analogous art because it is reasonably pertinent to the problem faced by Appellant.  Appellant discloses the problem of “significant amounts of friction and wear” in a dipper door trip mechanism (Par. 0004).  Appellant later states how the inclusion of a roller in the latch keeper of the dipper door trip assembly reduces friction and provides the benefit of reduced trip motor activation force and reduced mechanical stresses (Par. 0025 and 0030-0031).  Similarly, Mader discloses the problem of “wear of the assembly” with respect to latch retraction (Col. 2, Ln. 40-51).  When considering Mader in its entirety, including the rod 50 and its latching and unlatching interaction with strike 53, one of ordinary skill in the art would clearly see that Mader is addressing the cited problem of wear of the latching mechanism by means of reducing friction forces between the rod and roller.
The Examiner further argues that Mader’s disclosure is within the same field of endeavor as Appellant’s claimed invention, given that Appellant’s claimed invention is drawn to a door latching  classified in CPC E05C1/12 (which is a Subgroup under Main Group E02C1/00 {Fastening devices with bolts moving rectilinearly}). 

Appellant argues that the Examiner’s use of Mader amounts to a hindsight reconstruction of the claim, noting that “[o]bviousness ‘cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of the patented invention.’”
The Examiner responds that, as stated in MPEP 2145(X)(A), “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.”  Mader’s disclosure clearly states the problem of wear of the assembly, and the knowledge that a sliding bar interacting with a roller has less friction than a sliding bar interacting with a non-rolling surface was, with no doubt, knowledge which was within the level of ordinary skill in the art at the time the claimed invention was filed.

Whether Claim 12 is unpatentable under 35 U.S.C. § 103 over Houghton in view of Mader, and further in view of Kondratuk (U.S. Patent Publication No. 2006/0208496)
Appellant argues one of skill in the art would not look to Kondratuk to modify Houghton, since Kondratuk is also not directed in any way to shovels or dippers or dipper doors.
The Examiner responds that, as claimed and disclosed by the invention title, Appellant’s invention is drawn to a “dipper door trip assembly,” which is understood by the Examiner to be a latching mechanism for a door.  Similarly, Kondratuk’s disclosure is drawn to a latching mechanism for a door.  Furthermore, as stated in MPEP 2141.01(I), “a reference is analogous art to the claimed invention if: 
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 
(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”  

In the current comparison of Appellant’s claimed invention with Kondratuk, the Examiner argues that Kondratuk’s disclosure is analogous art because it is reasonably pertinent to the problem faced by Appellant.  Appellant discloses the problem of “significant amounts of friction and wear” in a dipper door trip mechanism (Par. 0004).  Appellant later states how the inclusion of a roller in the latch keeper of the dipper door trip assembly reduces friction and provides the benefit of reduced trip motor activation force and reduced mechanical stresses (Par. 0025 and 0030-0031).  Similarly, Kondratuk discloses a door latching mechanism (50) (Par. 0052 and Fig. 10), and Kondratuk’s disclosure of “receiver 101 is made from low-friction plastic material” (Par. 0059) is an implicit disclosure of an intent to reduce friction and/or wear in the latching mechanism.
The Examiner further argues that Kondratuk’s disclosure is within the same field of endeavor as Appellant’s claimed invention, given that Appellant’s claimed invention is drawn to a door latching mechanism, and Kondratuk’s invention is classified in CPC E05C1/02 (which is a Subgroup under Main Group E02C1/00 {Fastening devices with bolts moving rectilinearly}).

Double Patenting Rejection
Regarding the non-statutory double patenting rejection of Claims 1-4, 6-12, Appellant responds that they do not concede to the rejections and reserves the right to file a Terminal Disclaimer to remove these rejections pending the resolution of this appeal and the Board’s findings with respect to items A and B above. 
.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RONALD P JARRETT/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
Conferees:
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655                                                                                                                                                                                                        /SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.